Hill, P. J. (dissenting).
The Commission has approved the purchase by relator, Iroquois Gas Corporation, of the natural gas plant belonging to one McMahon for the sum of $130,000. It has found the price to be about $44,000 in excess of the value of the property to be received. The relator has agreed, upon approval, to pay the purchase price of $130,000 in cash from its capital account. The Commission justifies its approval of the transaction, found to be so highly improvident, by requiring that the property received be credited to the capital account at $90,000 and the remaining $40,000 of the purchase price be written off as a loss and charged against the surplus account. (It is from this provision of the order that the appeal is taken.) The consent of the Commission is made necessary by section 70 of the Public Service Law. If one of the purposes of the statute is to protect present stockholders, the transaction found to be improvident does not become provident and wise through this entry on the books. The entries are not required for the purposes of rate making, as the order provides that it “ shall not be deemed or construed as a determination by this Commission of the value of any of the property transferred or proposed to be transferred ” and because no question as to rates is pending. The Commission would not be bound to permit the issuance of securities in the future to the amount of the purchase price (Pub. Serv. Law, § 69), and further because of the quoted reservation in the order. If the Commission is correct in its determination that the present gas wells and *187leases which it is proposed to transfer to relator are worthless, and the assets to be acquired are of the value of $90,000 only, the order should be reversed. If the property has a value substantially commensurate with the proposed purchase price, the provision in the order requiring the transaction to be recorded on the books as a loss of $40,000 should be deleted.
I vote to reverse and remit.
Heffernan, J., concurs.
Determination confirmed, with fifty dollars costs and disbursements.